Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are anticipated by the claims of the patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al., US 2008/0238879 A1 (hereinafter “Jaeger”) in view of Kraus et al., US 2003/0235452 A1 (hereinafter “Kraus”) further in view of Huppi, US 2006/0256090 A1 (hereinafter “Huppi”).
Regarding claim 1, Jaeger discloses a non-transitory computer readable medium comprising instructions, which, when executed by an electronic device (see at least FIGS. 5 and 10-15 describing touch display and touch signal transmitting circuit 51 and at least controller 71 in combination with various components of the knob as illustrated therein, further described at least at [0076] further at [0079]-[0089], further see Abstract describing software), cause the electronic device to perform operations comprising: 
detecting that a rotatable auxiliary input device is positioned on the touch screen (see at least [0007] and [0008] describing capacitance detection and input based on the auxiliary input device (e.g., (fig.11, knob 71) as described at least at [0023]-[0025]), the rotatable auxiliary input device configured to detect a rotational input (see above, it is not clear what is meant by language, however, the broadest reasonable interpretation in light of the specification would lend itself to mean that the electronic device is capable of detection rotational input of the rotatable auxiliary input device, therefore, see at least [0007] and [0008] describing capacitance detection and input based on the auxiliary input device (e.g., knob 71) as described at least at [0023]-[0025]);

However, Jaeger does not explicitly disclose in response to detecting the rotatable auxiliary input device, identify whether a first application supporting the rotatable auxiliary input device is being executed;
in case that the first application is being executed, display a first user interface associated with the rotatable auxiliary input device and the first application; and
in case that the first application is not being executed, display a default user interface associated with the rotatable auxiliary input device and an operating system of the electronic device.

In the same field of endeavor, Kraus discuses an overlay input device (and suggests other overlay inputs at least at [0048] and [0057] as would be understood by those of ordinary skill)
in response to detecting the input device, identify whether a first application supporting the input device is being executed (claims 51 and 56 describe an application already in progress that is capable of detecting the device and  the application according to the detected device, further see at least step 504 described at [0046]-[0047] describing knowledge and presence and arranging the information from various applications accordingly would be a form of support of the identified input device);
in case that the first application is being executed, display a first user interface associated with the rotatable auxiliary input device and the first application (see at least FIGS. 6A and steps 600 and 602 describing detection and modification and going into a special keyboard mode as described at [0053]); and
in case that the first application is not being executed, display a default user interface associated with the input device and an operating system of the electronic device (see at least [0054] and FIG. 6 and step 600-602 describing unawareness of the input device and the default settings of displaying the keycap icons).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch screen input device of Jaeger to incorporate the detection and modifications of the application program as disclosed by Kraus because the references are within the same field of endeavor, namely, touch input devices for touch display screens and methods of interaction with them. The motivation to combine these references would have been to improve acceptance and adaptability of the input device with the touch screen display in various entry scenarios where screen real estate is limited (see Kraus at least at [0008]-[0009]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Jaeger in view of Kraus does not disclose that a rotatable input device as described in Jaeger and keyboard overlay as described by Kraus are interchangeable devices. 
In the same field of endeavor, Huppi discloses a mechanical overlay system for a touch screen device illustrating the interchangeability of a rotational device and a keyboard overlay device (see at least FIGS. 12-13B illustrating the interchangeability of a keyboard overlay with other rotatable devices as shown in 630a and 630c at FIG. 13B and further at 610B and 610D of FIG. 12 as described at [0095]-[0098])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to interchange the overlay device of Jaeger and the keyboard device of Kraus as disclosed by Huppi because the references are within the same field of endeavor, namely, overlay auxiliary input devices used on a touch surface. The motivation to combine these references would have been to improve versatility and interchangeability of the user’s needs and for more precise inputs on a touch panel (see Huppi at least at [0013]-[0014]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Jaeger in view of Kraus further in view of Huppi discloses the computer readable medium device of claim 1 (see above), wherein the instructions further cause the electronic device to perform the operations comprising: displaying the default user interface in case that no applications are being executed and the operating system is executing (see at least Kraus describing default display elements at least at [0052]-[0053]).

Regarding claim 3, Jaeger in view of Kraus further in view of Huppi discloses the computer readable medium device of claim 1 (see above), wherein the instructions further cause the electronic device to perform the operations comprising: displaying the first user interface to surround the rotatable auxiliary input device (see at least Kraus at [0114]-[0116]).

Regarding claim 4, Jaeger in view of Kraus further in view of Huppi discloses the computer readable medium device of claim 1 (see above), wherein the instructions further cause the electronic device to perform the operations comprising: displaying the first user interface before a first rotational input is received from the rotatable auxiliary input device (see at least Kraus discussing detection and display before any input has been received at least at [0053]-[0055]; and it would be obvious to one of ordinary skill that upon detection of the input device such as the Device in Jaeger as described at [0116] the GUI would presented before the input has been received so that the user is aware of what input is being sent; further see Huppi describing the rotational input device at FIG. 12 610B and FIG. 13 630c being interchangeable with a keyboard).

Regarding claim 5, Jaeger in view of Kraus further in view of Huppi discloses the computer readable medium device of claim 1 (see above), wherein the instructions further cause the electronic device to perform the operations comprising:
receiving a first rotational input from the rotatable auxiliary input device (see at least Jaeger at [0082]-[0087] and [0097] and [0115] describing a rotatable knob controller and its control at least at further at least at FIGS. 11-15 and 20), and
controlling a first operation of the first application based on the first rotational input (see at least Jaeger at [0115] further see Kraus describing first application at least at claims 51 and 56 describing an application already in progress that is capable of detecting the device and  the application according to the detected device, further see at least step 504 described at [0046]-[0047] describing knowledge and presence and arranging the information from various applications accordingly would be a form of support of the identified input device)see Huppi describing the rotational input device at FIG. 12, 610B and FIG. 13 630c being interchangeable with a keyboard).

Regarding claim 6, Jaeger in view of Kraus further in view of Huppi discloses the computer readable medium device of claim 5 (see above), wherein the first application is used for playing back media (see at least claim 18 of Jaeger wherein the overlay input devices are used for media mixing console), and
wherein the at least one processor is further configured to control the first operation of the first application by adjusting an audio volume of the media based on the first rotational input (although it is not explicitly disclosed in the references, it is commonly known in the art, and would be obvious to one of ordinary skill in the art that a rotatable input device that is used to control media would be capable of adjusting volume because  it would be an intuitive and commonly understood design previously implemented across many different user interface devices including but not limited to car radios, home audio equipment, and various other media devices designs, and therefore, reduce the learning curve for a new user, a commonly held goal within the art).

Regarding claim 7, Jaeger in view of Kraus further in view of Huppi discloses the computer medium device of claim 5 (see above), wherein the instructions further cause the electronic device to perform the operations comprising:
performing the first operation of the first application is controlled based on a rotation direction of the first rotational input and/or a rotation speed of the first rotational input (see at least Jaeger at [0088] further see Kraus describing first application at least at claims 51 and 56 describing an application already in progress that is capable of detecting the device and  the application according to the detected device, further see at least step 504 described at [0046]-[0047] describing knowledge and presence and arranging the information from various applications accordingly would be a form of support of the identified input device)see Huppi describing the rotational input device at FIG. 12, 610B and FIG. 13 630c being interchangeable with a keyboard).


Regarding claim 8, it is similar in scope to claim 1 the only difference being claim 2 is directed to a computer program product comprising a computer readable medium having a computer program stored thereon (see at least Kraus at FIGS. 5A-6B and further see Jaeger at [0118]). Therefore, claim 2 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 9, Jaeger in view of Kraus further in view of Huppi discloses the computer program product of claim 8 (see above), wherein the computer readable program is stored in the computer readable storage medium in a server and wherein the computer program is downloaded over a network to the electronic device (see at least Kraus at [0028]).

Regarding claim 10, it is similar in scope to claim 2, and therefore, claim 10 is similarly analyzed and rejected as claim 2. 

Regarding claim 11, it is similar in scope to claim 3, and therefore, claim 11 is similarly analyzed and rejected as claim 3. 

Regarding claim 12, it is similar in scope to claim 4, and therefore, claim 12 is similarly analyzed and rejected as claim 4. 

Regarding claim 13, it is similar in scope to claim 5, and therefore, claim 13 is similarly analyzed and rejected as claim 5. 

Regarding claim 14, it is similar in scope to claim 6, and therefore, claim 14 is similarly analyzed and rejected as claim 6. 

Regarding claim 15, it is similar in scope to claim 7, and therefore, claim 15 is similarly analyzed and rejected as claim 7. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng, US 2014/0042004 A1 describing turning knob for a touch panel with various pads removably in contact with a panel.
Eldridge, US 2011/0298721 A1 describing mechanical user-interface knob capable of interacting with a touchscreen interface. 
Kim et al., US 10,386,940 B2 describing a touch user interface device capable of use with a touch screen;  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623       
		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623